DISSENTING OPINION
Graham, Presiding Judge:
I find myself unable to concur in the opinion of the majority in this case.
The material imported was gathered from the steel mills of England and consisted of the turnings or machine waste arising from the manufacture of high-speed tools, and was steel which had a tungsten content of from 13 to 14 per centum. The evidence shows that this material is chiefly used in the manufacture of high-speed tools, as an alloy, with an occasional use in making valves for automobiles and airplane engines. In use it is added, in its condition as imported, and cold, to a molten steel charge in a furnace, to add a tungsten content to the steel. The molten mass in the furnace is tested from time to time, and more of this material added until the right proportions are arrived at by analysis. As thus introduced into ordinary carbon steel, the tungsten content in this material imparts several qualities, the chief one of which is what is called red hardness, or the capacity of the finished tool steel to cut when such steel is at red heat. The tungsten content also adds magnetic hardness and abrasive hardness. The testimony shows that this material was bought for the purposes above stated and is uniformly sold on the basis of its tungsten content. This is conceded by the majority opinion..
The material imported was classified by the collector as scrap steel under paragraph 301 of the Tariff Act of 1922, which provides, in part:
301. * * * scrap steel, valued at not more than 7 cents per pound, 75 cents per ton: * * * Provided further, That nothing shall be deemed scrap iron or steel except secondhand or waste or refuse iron or steel fit only to be re-manufactured.
*471The protest makes alternative claims. It is first insisted that the material is dutiable under paragraph 302 of said act as metallic tungsten or as a compound of tungsten, at 60 cents per pound on the tungsten contained therein and 25 per centum ad valorem. In the alternative it is claimed the material is dutiable under paragraph 304 of said act as “alloys not specially provided for used as substitutes for steel in the manufacture of tools.” It is also insisted that the material is subject to the additional rates of duty provided by paragraph 305 as steel in all forms and shapes containing more than six-tenths of 1 per centum of tungsten. These various paragraphs are fully set out in the majority opinion and need not be repeated here.
The court below held, after hearing a considerable amount of testimony, that the protest should be sustained and that the goods were dutiable under paragraph 302 as a compound of tungsten and were also subject to the additional duty provided in said paragraph 305. The judgment of the majority of this court reverses this judgment of the court below, and sustains the classification of the material by the collector as scrap steel. I do not believe that conclusion of the majority is at all justified by the facts in the record or by the law applicable thereto. As briefly as I may, I shall state my reasons for this conviction.
It must be conceded by all that there is much ambiguity of language and uncertainty of meaning in the language of the various statutes here involved. In such cases, 'we may inspect the history of the legislation and use such other side lights as will enable us to read the said statutes more understandingly. Tilge v. United States, 2 Ct. Cust. Appls. 129; Koch v. United States, 6 Ct. Cust. Appls. 534; United States v. Sickle, 6 Ct. Cust. Appls. 146; Stone & Downer v. United States, 12 Ct. Cust. Appls. 62.
Beginning with the act of October 1, 1890, what is now paragraph 301 made its appearance and has continued with minor changes. Tungsten was first mentioned in the act of August 5, 1909, where, in paragraph 184, ferro tungsten and tungsten metal, according to value, were dutiable at 25 per centum or 20 per centum ad valorem, and where, by paragraph 190, tungsten bearing ores were dutiable at 10 per centum ad valorem. This was the first recognition by Congress of this newly discovered metallic element. Following this, the tariff act of October 3, 1913, introduced a new policy. Tungsten bearing ores of all kinds were admitted free of duty under paragraph 633, as well as scrap steel under paragraph 518. Ferrotungsten, tungsten metal and alloys used in the manufacture of steel, as well as alloys used as substitutes for steel in the manufacture of tools and steels containing alloys such as tungsten, were dutiable at 15 per centum ad valorem under paragraphs 102 and 110, respectively. This was the condition when the Tariff Act of 1922 was enacted.
*472That act made a radical change in the governmental policy as to the importation of tungsten. Tungsten ore, instead of being free as formerly, was made dutiable at 45 cents per pound, on the metallic tungsten contained therein; here, two purposes are apparent: First, to impose a high duty on the crude material, and, second, to impose the duty on the tungsten content, however small it might be.
Again, ferrotungsten, metallic tungsten, tungsten powder, tungstic acid, all other compounds of tungsten, and all other alloys of tungsten not specially provided for, were made by paragraph-302, dutiable at 60 cents per pound, on the tungsten contained therein, and 25 per centum ad valorem. This was in lieu of a former provision of 15 per centum ad valorem on ferrotungsten and tungsten metal alone. It will be observed that the Congress added the words “tungsten powder,” “tungstic acid,” “compounds of tungsten” and “alloys of tungsten,” and the additional language on the tungsten contained therein. It seems apparent that the greatest care was being exercised not only to mention any substance which might contain tungsten, but also to reach any portion of tungsten, however small, which might be imported. Such great particularity must be given some meaning. It is plain that Congress was proposing to protect American producers of tungsten bearing ores .and metals. This may also be gathered from the reports of the congressional committees. The Committee on Ways and Means of the House, majority report, on H. R. 7456, which afterwards became the Tariff Act of 1922, said in part:
Third, articles the production of which was begun largely during the Var period and which have not yet reached the stage of competition upon even terms with those longer engaged in the industries in foreign countries. A number of these may be truly called “infant” industries. Surgical and scientific instruments, scissors, and tinsel threads are examples of this type of industry, as well as the mining of the various ores of ferro-alloys and the metals used in alloying steel-The rates of duty proposed on this group are intended primarily to protect and encourage the development of these industries.
The Finance Committee of the Senate, on the same bill, also reported, in part, as follows:
The general policy of adjusting rates on raw materials to protect the domestic mining industries without inflicting undue harship upon the consuming interests was followed throughout the metals schedule. The rate on tungsten ore in the House bill was retained, but the specific rate on ferrotungsten was reduced to permit a differential allowance for the losses suffered by the manufacturer of high-speed steel, at the same time protecting the ferro-alloy manufacturer.
Such reports have always been held to be properly considered by courts in determining the intent of acts being construed. United States v. Sickle, supra.
It will also be borne in mind as a matter of current history that during the World War great efforts were made by our Government to encourage the production of tungsten and other similar metals and *473to develop the mining of ores bearing the same. An act was approved October 5, 1918, entitled “An act to provide further for the national security and defense by encouraging the production, conserving the supply, and controlling the distribution of those ores, metals, and minerals 'which have formerly been largely imported, or of which there is or may be an inadequate supply.” That act authorized the President, in section 2 thereof, to ascertain, fix and proclaim any rates of duties upon any of such mineral substances, including tungsten, as he might deem sufficient to protect their producers. The powers therein given were to end with a proclamation of peace. It is also a matter of common knowledge that at the close of the World War, further legislation was enacted by Congress with the intent to liquidate the losses, so far as possible, of those who had, during the stress of war, entered this field of production. 40 Stat. 1272; 42 Stat. 322. It was at this time that the Tariff Act of 1922 was in formation and passed. It is within reason to believe that the various provisions of that act, relative to these rare metals which had been the particular care of the Congress theretofore, were intended, so far as possible, to continue that governmental policy.
It is therefore most manifest that the Congress intended to fully protect domestic producers of tungsten, in any form. The conclusion of the majority of this court is that it has not done so, and has failed as to certain forms of tungsten bearing metal to give such protection. It becomes necessary, in this connection, to examine the various paragraphs of the act which relate to this subject.
Schedule 3 of the Tariff Act of 1922, metals and manufactures of, contains all these paragraphs. Paragraph 301 is a raw material paragraph referring to iron and spiegeleisen and including scrap steel as such a raw material. Paragraph 302 includes the various forms of manganese, molybdenum, tungsten, chromium and other similar alloys, as raw material suitable for manufacturing purposes. It is a comprehensive paragraph, and it is impossible to escape the conviction that it was the congressional intent to make it embrace every form in which tungsten might be imported, as a raw material, from the ore to complex mixtures and compounds. Paragraph 303 provides for iron advanced beyond the pig-iron stage, but being still material for further manufacturing processes. Paragraph 304 is essentially a steel paragraph and provides for certain manufactured forms therein enumerated which may or may not be material for other manufacturing operations. Included in this paragraph is the provision for “ alloys, not specially provided for, used as a substitute for steel in the manufacture of tools,” relied upon to some extent by the protestant here.
Paragraph 305 provides for an additional duty on “steel in all forms and shapes” which has been alloyed with more than six-tenths *474of 1 per centum of tungsten or the other rare metals named in the paragraph. We have said in United States v. Downing, 14 Ct. Cust. Appls. 194, T. D, 41702, that the language “Steel in all form's and shapes, by whatever process made, and by whatever name designated, whether, cast, hot or cold rolled, forged, stamped or drawn,” would seem to imply steel which had been subjected to manufacturing processes. Adopting this as the correct view, we come to the conclusion that paragraph 305 was intended tó reach the proportion of tungsten or other rare mineral used to alloy a steel which had been manufactured into any form or shape.
Following this is paragraph 306, which defines steel as follows:
Par. 306. All metal produced from iron or its ores, which is cast and malleable, of whatever description or form, without regard to the percentage of carbon contained therein, whether produced by cementation, or converted, cast, or made from iron or its ores, by the crucible, electric, Bessemer, Clapp-Griffith, pneumatic, Thomas-Gilehrist, basic, Siemens-Martin, or open-hearth process, or by the equivalent of either, or by a combination of two or more of the processes, or their equivalents, or by any fusion or other process which produces from iron or its ores a metal either granular or fibrous in structure, which is cast and malleable, excepting what is known as malleable-iron castings, shall be classed and denominated as steel.
Thereafter, in paragraphs 307 to 319 and in succeeding paragraphs, various forms of iron and steel manufactures are provided for.
From this comprehensive survey of the statute, we must inevitably come to the conclusion that the Congress provided a duty upon tungsten, in any form, as a raw material, in paragraph 302 and whenever tungsten had been used to alloy steel, manufactured, such tungsten content was to be ascertained and assessed with duty under paragraph 305. In this way the whole field was covered.
It is argued, however, by the importer that the material imported here, being scrap steel containing a percentage of tungsten content, is not specifically named in the enumeration of materials found in paragraph 302.
The court below found the material imported to be a compound of. tungsten. In Monticelli Bros. v. United States, 8 Ct. Cust. Appls. 21, we said:
The citation of authorities is unnecessary to satisfy the mind that a compound or combination in the general understanding is necessarily something composed of more than one component material; the words themselves imply that requirement, because a compound or combination is a thing which results from the act of compounding or combining, and that obviously is the putting together or mixing in some manner of the materials requisite therefor.
To the same effect, reference is had to: United States v. Stubbs, 91 Fed. 608; Lee Co. v. McClain, 106 Fed. 164. In United States v. Stone & Downer, 175 Fed. 33, 37, it was held that the word compound, as used in paragraph 2 of Schedule A of the tariff act of *475July 24, 1897, covered any “union or mixture of elements, ingredients or parts,” and said further:
In view of the fact that, except as applicable to certain specific medical preparations where it has a special narrow use, the word “compound” has no particular commercial limitation, there is no reason why it should not be interpreted here in its broadest sense, according to its natural meaning as commonly understood. There is all the more reason for this because any limitation on the expression under discussion, wherever found in the customs statutes in connection with spirits, would open an opportunity for evading or avoiding the purpose of the revenue laws, both the internal revenue laws and the customs laws, contrary to the evident general intention to levy a high duty, at least for once, on all spirits whether of domestic or foreign production. Moreover, in no other way can the word "compound,” when linked with “preparation,” have any appreciable effect.
Following the rule announced in the cases cited, we should hold the imported material to be a compound of tungsten. In fact, this is conceded by the majority opinion, for it is there said:
This material is composed of more than one element. It contains at least three elements, iron, carbon, and tungsten. It is, therefore, in a general sense, a compound. But it does not result from the act of compounding or combining iron, carbon, and tungsten. The result of that combination was high speed steel, manufactured for a definite purpose and use. The high-speed steel was not intended or designed to have the uses of ferrotungsten, metallic tungsten, tungsten powder, or tungstic acid, but was intended, having the qualities which it possessed, to serve the purposes and uses of such steel. We do not think that it can be seriously contended that high-speed steel is either a compound or an alloy of tungsten for tariff purposes.
The majority opinion, therefore, proceeds upon the theory that the tungsten steel originally made was not intended to be used as a raw material, but to be used as steel, and that therefore it ought not to be considered as a compound. The record shows the material imported here was not intended to be and was not used as steel, but as a raw material to add a tungsten content to steel. ■ Therefore, applying the theory advanced by the majority, it would follow that the material here imported was a compound of tungsten.
Again, it is said in the majority opinion:
Assuming, without deciding, that the involved material is not only scrap steel, fit only'to be remanufactured and valued at less than 7 cents per pound, but that it is also a “compound of tungsten,” or an “alloy used in the manufacture of steel,” it can not for a moment be doubted that it is more specifically provided for under paragraph 301, which accurately describes the merchandise, as to name, character, value, and use.
Here is a plain statement that the rule of relative specificity should apply, even if the material imported be a compound of tungsten. In this view, we believe the court has fallen into error.
No one principle in the construction of tariff laws has been more definitely settled than this: If the congressional intent is plainly manifest from a reading of the statute, its context and, if necessary, other *476statutes in pari materia, then that congressional intent shall prevail over all other rules of construction. It was said in Roosevelt v. Maxwell. 20 Fed. Cas. 1156:
The commercial understanding of the terms might be adopted, if it did not appear, by the act itself, that a different meaning was intended by the lawmakers. And if it does appear, by the act itself, that a particular meaning was intended by the terms used, then that particular meaning should be adopted in giving a construction to the act, whatever the commercial meaning of the terms may have been.
See also Stone v. United States, 2 Ct. Cust. Appls. 46; Frank v. United States, 5 Ct. Cust. Appls. 273; United States v. Fisher, 2 Cr. 358 (386); United States v. White, 2 Ct. Cust. Appls. 80; United States v. Murphy & Co., 13 Ct. Cust. Appls. 456 (459).
The intent of the law is the law. Lewis’ Sutherland Stat. Cons., sec. 363. The rule of relative specificity has no application if it be apparent that the Congress intended otherwise. Therefore, it follows that if we find the Congress here intended to impose duties upon all imported tungsten, in any form, and if the material imported is a compound of tungsten, then the congressional intent to make all tungsten-dutiable prevails and the question of what might or might not be the relative specificity of the terms “compound of tungsten” or “scrap steel” has no application at all.
And can it be doubted that it was the congressional purpose to make all tungsten dutiable? Can anyone contend that the Congress purposely omitted one form of that product? The majority opinion holds that the imported material, because it is worth less than 7 cents per pound, must be classified as scrap steel. What would be its dutiable status if it was worth more than 7 cents per pound? It must be assumed that there may be iron and steel scrap, with tungsten alloy content, worth much more than 7 cents per pound. Following the opinion of the majority to its logical conclusion, such scrap would not be dutiable at all, at least upon its tungsten content. In other words, the Congress omitted to make dutiable tungsten used as an alloy in scrap steel, where the scrap was worth more than 7 cents per pound. It can not be argued that tungsten steel scrap worth less than 7 cents a pound is steel scrap and, if worth more than 7 cents a pound it would be a compound of tungsten. It is either a compound of tungsten or not, irrespective of what prospective purchasers may care to pay for it. We are not justified in reaching any such conclusion. The presumption must be that the Congress has covered the entire subject it attempted to legislate upon.
Having seen, therefore, that the material imported is a compound of tungsten, and as such specifically enumerated in paragraph 302, and that the rule of relative specificity does not apply, it follows that the court below did not err in directing it to be so classified.
*477There is another equally compelling reason for such a conclusion. Paragraph 306 defines steel as a “metal produced from iron or its ores * * * without regard to the percentage of carbon contained therein.” This definition first appeared in the tariff act of July 24, 1897 (par. 139), and has continued, practically unchanged, since that time. Tariff act August 5, 1909, par. 139; tariff act October 3, 1913, par. 117. When it first appeared in the said act of 1897, tungsten had never been specifically enumerated in any tariff act, and did not appear in the act mentioned. Therefore, it can not be said that it was intended to include any metallic substance containing tungsten. What is there to induce the belief that the definition has since grown to include mixtures of steel and tungsten? No court has so decided, nor has any departmental practice sanctioned it. The definition is unequivocal and plain: The material must be produced from iron or its ores, with more or less carbon added. In the case at bar, part of the material before us is not produced from iron or its ores, but is produced from tungsten or its ores. The majority opinion quotes at length excerpts taken from various lexicographic authorities defining the word “steel,” from which it is sought to be adduced that steel may contain tungsten and other alloys and yet be “steel.” What justification is there for this court to go to such authorities for a definition of steel? The Congress has given us a definition in paragraph 306 and this definition is a clear mandate to us. When we depart from the guide the Congress has given us and substitute something else, we indulge in judicial legislation. Nothing can be more dangerous. The Congress defined steel to be a product of iron or iron ore, with a mixture of carbon. If the majority opinion is right and scrap steel may contain tungsten, it may also contain chromium or cobalt, or nickel, or varous other materials, and yet be steel, irrespective of the statutory definition. And if scrap steel may contain such other materials, so may any other manufactured steel named in the various paragraphs of the statute, and yet be steel.
If this be true, why does the statute define steel? If this construction be followed, where does the statutory definition of steel apply? To follow the majority opinion in this respect is to adjudicate the statutory definition of steel out of existence. We have no right to do this. Effect should be given to every part of the statute, where possible. Wilson & Son v. United States, 6 Ct. Cust. Appls. 255; Sonneborn Sons v. United States, 1 Ct. Cust. Appls. 443; Lehn & Fink v. United States, 12 Ct. Cust. Appls. 359. But the majority opinion proceeds upon the theory that it is inferable, from a reading of paragraphs 301 and 305, that it was not intended that the word “steel” should be restricted as defined in paragraph 306. Attention is called to the fact that in paragraph 305 the language is “steel in all forms and shapes' * * * containing more than six-tenths of *4781 per centum of * * * tungsten,” and it is argued that such language is a recognition by the Congress that steel may contain tungsten, and yet be steel. That might, be a fair inference if a contrary congressional intent were not plainly evident and if it were not for the following language, immediately succeeding that above quoted: “or any other metallic element used in alloying steel.” (Italics ours.) If steel may contain tungsten, why speak of alloying steel with tungsten? The first proviso to the paragraph, it will also be noted, refers to manganese and silicon as alloying material in the steel, thus plainly differentiating the steel from its alloys. Again, the paragraph provides that “in addition to the rates of duty provided for in this schedule on steel in all forms and shapes,” t' ere shall be levied certain additional duties therein mentioned, when the tungsten content is more than six-tenths of 1 per centum. In order to assess duty under this paragraph, the steel must be assessed with its appropriate duty, according to its form, as specified in its proper paragraph of the metals schedule. After so doing, it is then subjected to the additional duties provided by paragraph'305 because of its tungsten content. Instead, therefore, of paragraph 305 indicating that steel is steel even though it contains alloying metals, I conclude that a fair reading of the paragraph leads to the belief that the Congress had constantly in mind the distinction between steel and alloying mineral substances.
It is also suggested that there is nothing in paragraph 301 that suggests the Congress intended to limit it to “ordinary carbon steel,” and then states:
* * * it seems reasonable to suppose that had it been intended to limit the operation of paragraph 301, as far as the issues in this case are concerned, to ordinary carbon steel, it would have plainly so provided.
In other words, although the Congress, in paragraph 306, defined steel as produced from carbon and iron, and in 301, referred to “scrap steel,” nevertheless, “scrap steel” in said paragraph 301 must be held to include steel alloyed with tungsten, unless a contrary intention is expressed. Such a construction is violative of the cardinal rule of statutory construction that the language of the statute must be given its ordinary meaning, unless there is a manifest legislative intent to depart from it. I can find no such intent here.
In support of the theory advanced by the majority, certain language used in a publication issued by the Carnegie Steel Co. is quoted to the general effect that other elements besides iron and carbon, notably manganese, are usually present in commercial steel. Based upon this authority, it is deduced that there would thus be little steel or iron to be classified as scrap steel or iron under paragraph 301, if iron or steel containing tungsten was excluded. Therefore, it is said, this demonstrates that the Congress intended to include steel with a *479tungsten alloy within the scope of the term “scrap steel ” in paragraph 601. In other words, dismissing the definition of steel given by thé statute, and basing the conclusion-entirely upon a trade-publication, the court reaches its conclusion that “steel scrap” means steel scrap bearing any quantity of tungsten or chromium, so long as the value of the scrap does not exceed 7 cents a pound.
In further support of the proposition that the Congress intended the word “steel” to include steel alloyed with tungsten or other rare metals, it is said in the opinion:
Furthermore, it will be observed that the metal schedule, beginning with paragraph 307 and extending to and including paragraph 400, contains a large number of provisions for a great variety of manufactured products. Of these, 41 paragraphs relate to articles made wholly or partly of steel. If it should be held that the Congress intended to limit steel and the scrap thereof to such as was composed of iron and carbon only, it would follow that, if any of the steel articles provided for in paragraphs 307 to 400, inclusive, were made of steel which contained any element other than iron and carbon, such article, although obviously intended to be provided for therein, would be excluded therefrom— which is a redueti'o ad absurdum.
This is, in effect, a holding by the court that all products manufactured of steel, named in paragraphs 307 to 400, inclusive, are dutiable only at the rates expressly provided in the respective paragraphs for each, although such manufactured products may contain tungsten, nickel, cobalt, vanadium, chromium, molybdenum, or any other metallic element used in alloying steel.
An examination of these paragraphs may therefore be useful. The following articles are made dutiable by the paragraphs named: Steel boiler plate (307), common or black steel sheets (308), steel sheets, plates, bars, and rods (309), steel, tin or lead plated (310), steel beams, girders, joists, etc. (312), hoop, band, and scroll steel (313), steel wire rods (315), steel wire (316), steel anchors and forg-mgs (319), railway fishplates, tie plates, etc. (322), axle bars, blanks, etc. (323), steel blacksmith’s hammers, wedges, etc. (326), steel pipes, tubes, etc. (328), steel chains (329), steel bolts, nuts, and washers (330), steel cut nails (331), steel wool and shavings (334), cut steel grit, shot, and sand (335), and so on to the end of the metals schedule. The court is now stating, by inference, that each and all of these manufactured products may contain tungsten or any of the other rare metals which the Congress has so zealously sought to protect, and yet this tungsten or other alloying material shall pay no additional duty under paragraph 305 or under any of the other paragraphs from 302 to 304, inclusive. To illustrate the effects of this holding, let us have in mind two importations of hoop, band, or scroll steel under paragraph 313, one of plain carbon steel, and one containing a considerable element of tungsten. According to the opinion of the majority, both are dutiable at the same rate at from *480twenty-five to fifty-five one-hundredths of a cent per pound. Such instances might be multiplied almost indefinitely. The effect of such a holding is to exempt practically every manufacture of steel, at least all those enumerated in paragraphs 307 to 400, inclusive, to which has been added tungsten or any other alloy from the additional duty provided in paragraph 305 and to permit tungsten and the other alloy metals to flow freely and at trivial duties into the commerce of the country. All that would be necessary would be to incorporate them, to any desired degree, into any of the manufactured products named in paragraphs 307 to 400, inclusive. I am certain such a conclusion is not warranted and results in an unfortunate perversion of the manifest intent of the statute.
The conclusion of the majority in this particular is not based upon any administrative practice or any adjudged cases — at least, none are cited. Nor, in my way of thinking, is it a reasonable conclusion. Wherever, in paragraphs 307 to 400, inclusive, articles are included, which, from their nature, might ordinarily contain tungsten or other alloys, the Congress was careful to omit the qualifying adjective “steel.” Observe, for instance, the following examples: Woven wire gauze and screen (318), ball bearings (321), jewelers’ anvils (325), lathed and machined rivets and studs (332), corset clasps (336), saws (340), umbrellas and parasols, composed wholly or in chief value of steel (342), needles (343), fishhooks (344), saddlery and harness hardware composed of steel, composition, or other metal (345), knives (354, 355, 356), scissors (357), razors (358), surgical instruments (359), files (362), guns (365), and many other like examples. In view of these facts, so apparent upon the face of the statute, it is hard to understand upon what theory the court holds that the various products named in paragraphs 307 to 400, inclusive, may contain tungsten or other alloys and not be dutiable thereon. But this is the conclusion, for the majority opinion states:
If it could be fairly argued that the Congress intended, by its definitions of steel, to exclude for tariff purposes all such steel as contained an appreciable amount of any alloying material the contention might be worthy of serious consideration. But it is obvious that such a construction of the statute is not warranted by anything contained therein. And so we are confronted with the alternative of holding that the statutory definition of steel covers all steel, except such as is expressly excluded, or only such as contains nothing but iron and carbon. Having demonstrated the absurdity of the second alternative, we must rest upon the first.
In other words, although paragraph 306 defines steel as a metal produced from iron or its ores, without regard to the percentage of carbon, under this judicial construction, steel means carbon steel alloyed with tungsten or other alloys, wherever the word steel is used in the statute, unless the statute expressly directs to the contrary. *481Thus, by an argument based upon an erroneous assumption, a conclusion -is arrived at in direct conflict with the statute.
If the court is right in its conclusions, what is left to which we can apply the additional duty provided for in paragraph 305? If this additional duty does not apply to the steel manufactured products enumeratedinparagraphs307to400, inclusive, what does the language “steel in all forms and shapes” as it appears in paragraph 305 refer to, for, as we have seen, almost every manufactured form and shape of steel of which the imagination of man can conceive, is enumerated in paragraphs 307 to 400, inclusive?
All these difficulties and embarrassments resulting from such a conclusion are avoided by following the plain and unambiguous language of the statute. Whenever and wherever steel as a material or manufactures of steel are made dutiable, without reservations, then the statutory definition should be applied. Where tungsten or other alloys have been added above the six-tenths of 1 per centum named in paragraph 305, then this tungsten or other alloy content should be subjected to the additional duty provided by the statute. By so doing we would avoid obiter dictum, would not attempt, unnecessarily, to pass upon the classification of hundreds of articles named in paragraphs 307 to 400, inclusive, and would come to a conclusion in harmony with the purpose of the law.
That I may not be misunderstood, let me reiterate. The definition of steel given in paragraph 306 is intended to operate on the dutiable status of an article in a quantitative way, and not to fix its dutiable situs. If an imported product said to be of steel is to have the benefit of the various rates fixed in the metals schedule'for a steel product of that character, it must be carbon steel; if it contains tungsten above six-tenths of 1 per centum, it must pay not only the appropriate duty for steel but also the additional duty provided in paragraph 305. To illustrate, reference is had to railway bars made of steel, named in paragraph 322. If railway bars are imported, which, by material of chief value, commercial designation, or some other proper method of proof, were known as steel railway bars, but which also had a tungsten content of over six-tenths of 1 per centum, the presence of such tungsten content would not remove the articles from said paragraph, but it would operate to subject the articles to not only the rate of duty provided in the paragraph, but also the duty provided for the tungsten content in paragraph 305. The object of the statutory definition of steel was not to fix the classification of dutiable articlés, but to extend certain particular rates to carbon steel products.
But little more need be said. If the imported material is a compound of tungsten, it is specifically named and dutiable under paragraph 302, as found by the court below. As to the further finding *482below that the material is properly subject to the additional duties provided in paragraph 305, I find myself in disagreement with the court below. As we have seen, the first section of said paragraph 305 refers to “steel in all forms and' shapes,” importing a process of manufacture. I am not prepared to hold that the imported material comes within that classification. The latter section of the paragraph provides an additional duty upon the steel and alloys enumerated in paragraph 304, none of which, I believe, include the imported material. I would therefore conclude that the material imported is dutiable at 60 cents per pound on the tungsten contained therein and 25 per centum ad valorem, as provided in paragraph 302.
It is argued that if the duties named in paragraph 302 were imposed upon the material imported here, such duties would be prohibitive and that such a construction ought not to be adopted and counsel cite in support thereof United States v. Vietor, 1 Ct. Cust. Appls. 297, and United States v. Proctor, 145 Fed. 126, 130. In both cases cited, the courts held that, in the absence of a plain legislative intent otherwise, they would not adopt holdings which had the practical effect of prohibiting importation. But here there is a plain legislative intent, if not to' prohibit, to place great restrictions upon importation. The evidence shows the material imported here is used, as imported, without change. Can the importer argue that with such material already processed and ready for use, he should have more favorable treatment than the importer of raw, crude ore, who must, under paragraph 302, pay a duty of 45 cents per pound upon the metallic tungsten content thereof, and must, in addition, subject his ore to most costly and involved processes before it is ready for use? The conclusion of the majority leads to the same end. Computing the tungsten content of the imported material at 14 per centum, there were 280 pounds of tungsten to the ton. If this tungsten had been imported in the crude ore, it would have paid duty under paragraph 302 at 45 cents per pound or a total duty per ton of $126; under the conclusion of the majority, it will pay 75 cents per ton. Certainly, we should come to no such conclusion unless forced to do so by the language the Congress employed. It is the' duty of this-court to give-to every part of this statute a reasonable construction so that its several parts will each be operative and consistent, if this be possible. It is settled law that a statute should receive a sensible construction, one that is in harmony with the purposes of its enactment and will, if possible, avoid an unjust and absurd conclusion. Heide v. United States, 2 Ct. Cust. Appls. 399.
Many other questions are raised by protestant, -but in view of my conclusions’as above expressed,, it is not necessary to discuss them here.
*483I do not believe,, by a strict and technical construction, we should so construe this statute as to defeat its purpose. Knowing, as we must, the plain intent of the Congress, and being justified by the language it employed, the court should not hesitate in giving to the statute such a construction as will make of it, as was intended, a complete, harmonious, and properly graduated law to carry out the purposes for which it was enacted.
In my judgment, the judgment of the court below should be modified as herein indicated and the cause remanded for that purpose.